        Case: 3:19-cv-00586-wmc Document #: 169 Filed: 03/17/21 Page 1 of 1


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN


 ERIC EHMANN and TRACY EHMANN,

                             Plaintiffs,
         V.

 NICHOLAS METROPULOS,                                          Case No. 19-cv-586-wmc
 d/b/a Home of the Hodag Wear,
 d/b/a Metro Screenprinting and Embroidery and
 TRISH METROPULOS,

                             Defendants.


                              JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of defendants

Nicholas Metropulos and Trish Metropulos in accordance with the jury's verdict.


Approved as to form this 17th day of March, 2021.



  ill      M. Conley
Dis     t Judge



Peter Oppeneer
              0
              _
                                                        Date
                                                            3//
Clerk of Court
